                                   1

                                   2

                                   3

                                   4

                                   5                           IN THE UNITED STATES DISTRICT COURT

                                   6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     USA,                                          Case No. 17-cr-00118-CRB-1
                                   9                   Plaintiff,
                                                                                       ORDER GRANTING REQUEST
                                  10            v.                                     FOR JUDICIAL
                                                                                       RECOMMENDATION
                                  11     OTERO,
                                  12                   Defendant.
Northern District of California
 United States District Court




                                  13          On September 20, 2017, Defendant Juan Antonio Otero filed a plea of guilty to four
                                  14   counts of mail fraud. Dkt. 14. On January 11, 2018, this Court sentenced him to a term of
                                  15   eighteen months of imprisonment and three years of supervised release. Dkt. 21. On
                                  16   September 13, 2018, Otero filed a motion requesting that this Court recommend him for
                                  17   placement in a Bureau of Prisons RRC/Halfway House. Dkt. 24; see 18 U.S.C.
                                  18   § 3624(c)(1).
                                  19          The government has filed an opposition, Dkt. 25, stating that “[w]hile the
                                  20   government takes no position on whether the Court should recommend his placement in
                                  21   the program, the government does note that this Court lacks jurisdiction to order his
                                  22   placement in the program[.]” Dkt. 25 at 1. The government is correct that this Court may
                                  23   not require the BOP to place a defendant in an RRC or Halfway House, and that Otero has
                                  24   no right to such a placement. Mayes v. Tews, 2011 WL 1812526, at *2 (N.D. Cal. May 12,
                                  25   2011) (quoting Rodriguez v. Smith, 541 F.3d 1180, 1185 (9th Cir. 2008)); 8 U.S.C.
                                  26   § 3621(b); Dkt. 25. However, courts may order the BOP to consider an inmate’s request,
                                  27   Rodriguez, 541 F.3d at 1187, and district courts may issue non-binding recommendations
                                  28   that the BOP grant such a request, United States v. Ceballos, 671 F.3d 852, 855-56 (9th
                                   1   Cir. 2011); accord United States v. Ellis, 2017 WL 4641489, at *1 (N.D. Cal. Oct. 17,
                                   2   2017).
                                   3            The government has taken no position on whether such a recommendation would be
                                   4   prudent in this case. See Dkt. 25 at 1. Instead, the government argues that because Otero is
                                   5   currently incarcerated in Mississippi, this Court lacks jurisdiction over the warden of that
                                   6   facility, and thus over this petition. Dkt. 25. But the government’s support for this
                                   7   proposition relies on interpreting Otero’s motion as a habeas petition, see Dkt. 25 (citing
                                   8   Hernandez v. Campbell, 204 F.3d 861 (9th Cir. 2000); 28 U.S.C. § 2241). Otero does not
                                   9   seek habeas relief; rather, he appears to seek only the type of non-binding recommendation
                                  10   permitted under 18 U.S.C. § 3621(b)(4) (permitting the BOP to consider “any statement by
                                  11   the court that imposed the sentence . . . recommending a type of penal or correctional
                                  12   facility as appropriate.”). As several courts have recognized, “[a] sentencing court may make
Northern District of California
 United States District Court




                                  13   a recommendation that a prisoner serve a term of imprisonment in an RRC.” United States v.

                                  14   Collins, 2018 WL 1157508, at *1 (E.D. Cal. Mar. 5, 2018); see also United States v. Sutherland,

                                  15   2018 WL 3085169, at *2 (D. Me. June 22, 2018) (listing courts that have issued orders

                                  16   recommending release into residential reentry programs). As to that statute, the government offers

                                  17   no jurisdictional argument. See Dkt. 25.

                                  18            Moreover, § 3621 permits the BOP to consider “any statement by the court that
                                  19   imposed the sentence,” 18 U.S.C. § 3621(b)(4) (emphasis added), not the court that
                                  20   happens to sit in the venue in which the BOP placed the defendant. As this Court
                                  21   sentenced Otero, Dkt. 21, it may thus choose to issue this type of recommendation.
                                  22            The government next argues that “Otero has failed to exhaust administrative
                                  23   remedies as required under Bivens.” Dkt. 25; see Bivens v. Six Unknown Named Agents
                                  24   of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)). But this fails for the same reason the
                                  25   government’s jurisdictional argument fails: Otero is not bringing a Bivens action; he seeks
                                  26   only a non-binding recommendation under § 3621(b)(4). Dkt. 24. And the government
                                  27   cites no support for the proposition that a defendant must exhaust administrative remedies
                                  28   before seeking such a recommendation. See Dkt. 2. Indeed, since the request is for “a
                                                                                       2
